NO. 12-18-00117-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

 FREDDI BETANCOURT,                                    §      APPEAL FROM THE 7TH
 APPELLANT

 V.                                                    §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                              §      SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Freddi Betancourt appeals his conviction for aggravated kidnapping. Appellant’s counsel
filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                              BACKGROUND
       Appellant was charged by indictment with the offense of aggravated kidnapping, a first
degree felony, 1 by intentionally and knowingly abducting the victim with the intent to facilitate
the commission of a felony, to wit: sexual assault, or to facilitate the flight after the attempt or
commission of the felony, and inflict bodily injury on the victim, and violate or sexually abuse the
victim. The indictment also included one felony enhancement paragraph. Appellant pleaded “not
guilty,” and the case proceeded to a jury trial. At the conclusion of the trial, the jury found
Appellant guilty of aggravated kidnapping as charged in the indictment. At the sentencing hearing,
Appellant pleaded “true” to the enhancement paragraph. Consequently, the trial court found the




       1
           See TEX. PENAL CODE ANN. § 20.04(c) (West 2011).
enhancement paragraph to be “true” and assessed Appellant’s punishment at thirty years of
imprisonment. 2 This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated. From our review of
counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. 3 We have reviewed
the record for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d 824, 826-
27 (Tex. Crim. App. 2005).


                                                    CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim.
App. 2008) (orig. proceeding). We carried the motion for consideration with the merits. Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted, and the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review or he must file a pro se

         2
          If it is shown on the trial of a first degree felony that the defendant has previously been finally convicted of
a felony other than a state jail felony, on conviction the defendant shall be punished by imprisonment for life, or for
any term of not more than ninety-nine years or less than fifteen years and, in addition, a fine not to exceed $10,000.00.
See TEX. PENAL CODE ANN. § 12.42(c)(1) (West Supp. 2018).
         2
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such brief has expired
and no pro se brief has been filed.


                                                            2
petition for discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22. Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the day
the last timely motion for rehearing was overruled by this court. See TEX. R. APP. P. 68.2(a). Any
petition for discretionary review must be filed with the Texas Court of Criminal Appeals. See
TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements
of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman,
252 S.W.3d at 408 n.22.
Opinion delivered March 29, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 29, 2019


                                         NO. 12-18-00117-CR


                                      FREDDI BETANCOURT,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1047-17)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.